                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                  Criminal No.: 19-             JLL-01
 UNITED STATES Of AMERICA

 V.                                                                   ORDER

 KHABIR SHEPARD


        This matter having come before the Court on the Report and Recommendation of the

United States Magistrate Judge filed in this matter, which was submitted as a result of this Court

having referred this cause to the Magistrate Judge for the purpose of conducting a plea

proceeding under Fed. R. Crim. P. II; and the defendant having consented to the Magistrate

Judge conducting the guilty plea proceeding; and the Court having reviewed the Report and

Recommendation, as well as the transcript of the proceedings of February 5, 2019; and there

being no objection to the Report and Recommendation timely filed pursuant to 2$ U.S.C.     §
636(b); and the Court finding the Report and Recommendation is neither clearly erroneous nor

contrary to law; and the Court hereby finding that the Report and Recommendation should be

approved and adopted and the defendant’s guilty plea accepted,

       It is on this   // day of FEBRUARY, 2019,
       ORDERED that the Report and Recommendation of the United States Magistrate Judge

is approved and adopted; and, it is further,

       ORDERED that the defendanfs guilty plea is accepted and a judgment of guilt to the

Information shall be entered.

                                                    J,p L. Lii 1 s, Chic udge
                                                   ‘United States District Court
